SCHALL, Circuit Judge.

ORDER

Upon consideration of SKF USA Inc. et al.’s unopposed motion to voluntarily dismiss appeal 01-1624 and the United States’ and The Torrington Company’s responses to this court’s February 17, 2004 order,
IT IS ORDERED THAT:
(1) The stay of proceedings is lifted and the motion to dismiss 01-1624 is granted. All sides shall bear their own costs in 01-1624.
(2) The United States’ and The Torrington Company’s opening briefs in 02-1091, -1093 are due within 60 days of the date of filing of this order.
(3) Any response briefs in 02-1091, - 1093 are due within 40 days of the latter date of service of the appellants’ briefs.
(4) The appellants’ reply briefs in 02-1091, -1093 are due within 25 days of the latter date of service of the response briefs.